By the Court.
The general rule established by the Rev. Sts. c. 7, § 9, is that persons are to be taxed on their personal property in the town of their residence. By § 13 partners are to be taxed as a sole party, and the place of business of partners is likened to the domicil of an individual. Section 2 of the St. of 1839, c. 139, did not alter this, but provided where movable property, as horses and vessels, should be taxed.

Writ of certiorari to issue.

*



But by St. 1859, c. 114, “ taxes on ships or vessels, owned by a copartnership, shall be assessed to each copartner, to the extent of his interest therein, in the town or city wherein he resides.”